Citation Nr: 0113462	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-15 754	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than August 17, 
1998, for the assignment of a 10 percent rating for chronic 
dislocation of the left shoulder, status post surgical 
repair.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  In 
October 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin found that new 
and material evidence sufficient to reopen a previously 
denied claim of service connection for a left shoulder 
disability had not been presented.  The veteran initiated an 
appeal by filing a notice of disagreement, and by a March 
1999 rating decision, the RO found that there was clear and 
unmistakable error in the August 1973 rating decision that 
had previously denied service connection.  Service connection 
for a left shoulder disability was awarded with a 0 percent 
rating effective from March 21, 1973.  However, it was noted 
that the veteran would be scheduled for a VA examination to 
ascertain the "current" level of disability.  By a July 
1999 rating decision, the Chicago, Illinois RO found that a 
10 percent rating was warranted from March 9, 1999.  The 
veteran disagreed with the effective date, and his claims 
file was transferred back to the RO in Milwaukee, Wisconsin.  
In June 2000, the Milwaukee, Wisconsin RO assigned an 
effective date of August 17, 1998, for the award of the 10 
percent rating.  It was determined that the rating decision 
that had assigned March 9, 1999, as the effective date was 
clearly and unmistakably erroneous.  

Although the veteran did not express disagreement with the 
March 1999 rating decision in a timely manner, see 38 C.F.R. 
§ 20.302 (1998), the Board finds that the veteran has 
effectively appealed the original assignment of the effective 
date as undertaken by the RO in March 1999 and thereafter.  
This is so because the RO in March 1999 deferred action on 
the rating question.  Indeed, it was specifically noted that 
further action would be taken to address the rating to be 
assigned, and presumably the effective date as well.  
Moreover, the June 2000 decision found clear and unmistakable 
error in the award of March 9, 1999, as the effective date 
for a 10 percent rating.  Implicit in such a determination 
was a finding that the action taken in March 1999 was not 
final and binding, at least as to when a compensable rating 
should have been granted.  Consequently, the Board does not 
find that the March 1999 rating decision is final on the 
question of assignment of an effective date for the award of 
a compensable rating.  


REMAND

The veteran was treated in service for complaints of chronic 
subluxations of the left shoulder.  He underwent surgery for 
the problem in May 1969.  The records from the surgery are 
not available.  The veteran was evaluated for complaints of 
left shoulder pain in March 1970.  He developed pain while 
doing physical training and "kitchen patrol (KP)."  
Physical examination reported deltoid tenderness with good 
range of motion.  The impression was muscle strain of the 
left shoulder.  He received an injection of Xylocaine.  He 
was seen again in May, June and July 1970, respectively, with 
complaints of left shoulder pain.  A July 1970 orthopedic 
consultation requested an analysis of whether a physical 
profile was required because the veteran felt a sensation 
that his shoulder might dislocate whenever he would lift.  
The consultation noted that the repair was solid and that the 
veteran had external rotation of 20-25 degrees.  No profile 
was needed.  A x-ray of the left shoulder in July 1970 was 
interpreted to show a concavity of the humerus in the region 
of the greater tuberosity similar to those changes seen in 
the instance of chronic dislocation.  There appeared to be a 
small amount of fluid within the shoulder joint.  The 
acromioclavicular (ACL) joint was normal.  Metallic screws 
were noted through the coracoid process.  The veteran did not 
receive any further treatment for his left shoulder.  His 
August 1971 separation physical examination was negative for 
any findings relating to the left shoulder.  He was then 
released from active duty in August 1971.

The veteran submitted his original claim for compensation 
benefits in March 1973.  He indicated on his claim form that 
he had received treatment in service from May to November 
1969 but that he had not received any further treatment after 
service.

Associated with the claims file were treatment records from 
the VA hospital (VAH) at Hines, Illinois, dated in March 
1973.  The records related to treatment for substance abuse.  
The veteran's left shoulder was examined as part of an 
overall physical examination.  An old scar over the anterior 
portion of the left shoulder was noted.  

The veteran was notified in June 1973 that he would be 
scheduled for a VA examination.  The veteran failed to report 
for a July 1973 examination.

The veteran's claim was denied in August 1973.  The rating 
decision found that the veteran's left shoulder condition 
preexisted service and was not aggravated during service.  It 
was also noted that the veteran had failed to report for his 
scheduled examination.  The veteran was notified of this 
action in August 1973.  He did not appeal the denial and the 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).

Associated with the claims file are three VA Form 10-7131s, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action.  The forms indicate 
that the veteran was treated for substance abuse at the VA 
medical center (VAMC) in Battle Creek, Michigan, in 1982, 
VAMC North Chicago, Illinois, in 1994, and VAMC Lakeside, 
Illinois, in 1996.

VA received the veteran's current claim on August 17, 1998.  
The veteran wanted to reopen his claim for entitlement to 
service connection for his left shoulder.  

Associated with the claims file is a discharge summary from 
VAMC Milwaukee, Wisconsin.  The summary covered a period of 
hospitalization in June 1998.  The veteran was treated for 
polysubstance dependence and adjustment disorder.  The 
summary noted that physical examination reported strength of 
5/5 in all four extremities and a normal range of motion.  
There was no mention of any problems relating to the left 
shoulder.

The RO contacted the veteran in September 1998 and informed 
him of the evidence necessary to reopen his claim.  The 
veteran was informed that records would be requested from the 
VAMCs in Milwaukee, Battle Creek and Lakeside.  However, only 
records from August 1997 to the present were to be requested.

The Board notes that requests were made to the VAMCs at 
Lakeside and Battle Creek.  VAMC Lakeside responded in 
September 1998 that there was no information for the veteran 
at the facility.  A Report of Contact, dated in September 
1998, shows that records from the VAMC in Battle Creek were 
retired in 1993 and that the veteran had not been there since 
that time.  A confirmation of this was received in September 
1998, which stated that there were no records for 1997.

Records were obtained from VAMC Milwaukee for the period from 
July 1998 to October 1998.  The records were negative for 
treatment for left shoulder problems.  Further, there was no 
indication that the veteran's left shoulder condition 
interfered with his ability to obtain and maintain 
employment.

As noted above, the veteran's claim was denied in October 
1998.  The RO found that no new and material evidence had 
been submitted to reopen the claim.  The veteran submitted 
his notice of disagreement in January 1999.  He indicated 
that he had had surgery on his left shoulder at Methodist 
Hospital in Gary, Indiana, and requested that the records be 
obtained.

The veteran's records were requested from The Methodist 
Hospitals in April 1999.  The facility replied that same 
month that records were only maintained for a period of nine 
years.  Therefore, the records for the veteran's surgery in 
1976 would not be available.  

The veteran was afforded a VA examination in April 1999.  
Based on the results of this examination, the veteran was 
assigned a 10 percent disability rating in July 1999.  The 
rating was made effective as of March 9, 1999.  The veteran 
disputed the effective date and argued that it should be 
retroactive to August 1973.  The RO issued another rating 
decision in June 2000 and found the effective date for the 10 
percent rating to be August 17, 1998, the date the veteran's 
claim to reopen was received.

The Board notes that the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(b)(2)(i) (2000).

Under the provisions of 38 C.F.R. 3.105(a) (2000), 
determinations that are final and binding, including 
decisions regarding degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  The effective date for an award 
based on error under the provisions of 38 C.F.R. 3.105(a), is 
the date from which benefits would have been payable if the 
correct decision had been made on the date of the reversed 
decision.  38 C.F.R. 3.400(k) (2000).

In this case, the veteran was granted entitlement to service 
connection based on the revision of prior final decision as a 
result of a finding of CUE.  The effective date of the grant 
of service connection was established as March 21, 1973.  The 
result of this finding, is that the effective date of the 
assigned disability rating must be considered from the time 
of service connection until the present.  

In that regard, the Board notes that there is a paucity of 
evidence dating back to 1973 and subsequent years until 1998.  
The claims file does reflect that the veteran was treated on 
three separate occasions at different VAMCs in 1982, 1994, 
and 1996, albeit for conditions unrelated to the issue on 
appeal.  Evidence from these periods of treatment could serve 
to support the veteran's claim. 

The Board further notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, became 
effective during the pendency of this appeal.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
veteran's claim is subject to the provisions of the Act.

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim for an earlier 
effective date for his 10 percent disability rating.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (to be codified as amended at 
38 U.S.C. § 5103A).  Specifically, in regard to VA records, 
VA is required to continue efforts to obtain the records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id. (to be codified as amended at 38 U.S.C.A. 
§ 5103(b)(3)).  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992)

Here, the veteran was treated at three separate VA facilities 
as reflected by the VA Forms 10-7131 contained in the file.  
Only two of the facilities were queried for records; VAMC 
North Chicago was not contacted.  The records from North 
Chicago must be requested.  VAMC Battle Creek indicated that 
records from 1993 and before were retired.  These retired 
records must be obtained.  VAMC Lakeside indicated that there 
was no information on the veteran.  This must be confirmed in 
light of the Form 10-7131 which indicated admission for 
polysubstance abuse in 1996.  The efforts to obtain these 
records must continue unless the RO is able to make a 
determination that they do not exist or that further efforts 
to obtain them would be futile.  Reasons for such a 
determination, if made, must be stated.


Finally, the veteran has said that he underwent surgery at 
The Methodist Hospitals in 1976.  However, the records are 
not available.  The veteran should be advised to provide, or 
identify, alternate sources of evidence that would show the 
status of his shoulder at that time such that he may be able 
to establish entitlement to an earlier effective date for his 
disability rating.

Accordingly, the veteran's claim is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied. 

2.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for any VA or private health 
care providers who may possess additional 
records pertinent to his claim for an 
earlier effective date.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified, which have not been 
previously secured.  Specifically, this 
should include obtaining, or at least 
attempting to obtain, the records from 
VAMCs Battle Creek, Lakeside and North 
Chicago, respectively.  Any efforts to 
obtain the records must be documented in 
the claims file.  Any records received 
should be associated with the claims 
file.


3.  The veteran should also be requested 
to provide information regarding his 
surgery in 1976 such that alternate 
sources of evidence may be identified and 
the evidence obtained if possible

4.  Upon completion of the actions in 
paragraphs 1-3, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


